Citation Nr: 0740509	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for arthritis, cervical spine.  

2. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for varicose veins.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral internal derangement of the knees.  
 
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
October 1982. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The record indicates that the veteran was denied service 
connection for arthritis of the cervical spine, varicose 
veins and bilateral internal derangement of the knees by a 
May 1987 Board decision. Because the veteran did not file a 
timely appeal as to the Board decision, it is final. See 
Glynn v. Brown, 6 Vet. App. 523 (1994) (Holding that the 
determination of whether new and material evidence has been 
submitted is to be ascertained from the last final denial of 
the claim on any basis).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen a claim of service 
connection for a back disability, last denied in a May 1987 
Board decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant. It further held 
that VA must, in the context of a claim to reopen, examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

Although a notification letter dated in March 2004 was issued 
in this matter, it did not comply with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen claims of service 
connection for varicose veins, cervical 
spine arthritis, and bilateral internal 
derangement of the knees, last denied 
in a May 1987 Board decision. Apart 
from other requirements applicable 
under the Veterans Claims Assistance 
Act (VCAA), the RO/AMC will comply with 
the Kent ruling, and advise the 
claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits 
sought by the claimant. In so doing, 
the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

2. The RO should take such additional 
development action as it deems proper 
with respect to the claims, including 
the conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO should review and 
readjudicate the claims, including if 
appropriate, providing the veteran with 
a VA medical examination. See 38 C.F.R. 
§ 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation 
purposes.). If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement 
of the Case. Thereafter, the case 
should be returned to the Board, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

